Citation Nr: 9926787	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  98-01 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to payment of unauthorized medical expenses 
incurred from August 1995 to May 1996.



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel






INTRODUCTION

The veteran served on active duty from December 1980 to 
September 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 decision by the VA Medical Center 
(VAMC) in Johnson City Tennessee, which denied a claim for 
payment of unauthorized medical expenses incurred by the 
veteran from August 1995 to May 1996.  The case was sent to 
the Board by the VA RO in Roanoke, Virginia.


FINDINGS OF FACT

1. Pursuant to an April 1996 decision, the veteran was 
granted service connection and a noncompensable rating for 
eczema, effective August 28, 1995.  He was notified of this 
determination in May 1996.

2.  In June 1996, he filed a claim for payment of 
unauthorized medical expenses related to private outpatient 
treatment, received from August 1995 to May 1996, for his 
skin condition.

3.  Such medical treatment did not involve a medical 
emergency, and VA facilities were feasibly available at the 
time. 


CONCLUSION OF LAW

The requirements for payment of unauthorized medical expenses 
incurred from August 1995 to May 1996 have not been met.  38 
U.S.C.A. § 1728 (West 1991 & Supp. 1999); 38 C.F.R. § 17.120 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from December 1980 to 
September 1986.  

On August 28, 1995, the RO received the veteran's claim for 
service connection for a skin rash; he said he was seeking to 
receive his medications through the VA.

On an April 1996 VA skin examination, the veteran reported 
that he had intermittent rashes over the last 14 years.  He 
said the rashes lasted anywhere from 3 weeks to 8 months and 
usually resolved on their own.  Examination showed xerosis on 
the lower extremities with post-inflammatory 
hyperpigmentation.  There was no evidence of erythematous 
papules or plaque or scaling.  A copy of a private biopsy 
revealed spongiotic dermatitis with lymphoeosinophilic 
infiltrate.  The examiner commented that all that was noted 
on examination was post-inflammatory hyperpigmentation 
changes, which could be seen with eczema.

In April 1996, the RO granted service connection and a 
noncompensable rating for eczema, effective from August 28, 
1995.  The veteran was notified of this determination in May 
1996.

In June 1996, the veteran submitted a claim to the VAMC, 
requesting payment of medical expenses incurred in connection 
with treatment for his skin condition from August 28, 1995 
(the effective date of service connection) through May 1996.  
He submitted bills and medical records covering this period, 
and these show outpatient office visits to private doctors 
and use of prescribed medications.  The report of an October 
1995 skin consultation shows an assessment of rule out 
urticarial reaction, erythema multiforme, etc.  It was noted 
that the clinical signs were extremely minimal, and he should 
return preferably when he broke out worse. 

In June 1996, the VAMC denied the claim for payment of 
unauthorized medical expanses.  The claim was again denied 
after an October 1997 review of the veteran's records by the 
Associate Chief of Staff for Ambulatory Care at the VAMC.  
The physician noted that the treatment was for a service-
connected disability (eczema), but that emergent treatment 
was not required and that VA facilities were feasible 
available.

In statements dated in 1996 and 1997, the veteran asserted 
that the VA should pay for the private medical expenses 
because the treatment was necessary for his service-connected 
skin condition.

II.  Analysis

To be entitled to payment or reimbursement for medical 
expenses incurred without prior authorization from the VA, 
all of the following criteria must be met: 

(a) That treatment was either 

(1) for an adjudicated service-
connected disability, or 

(2) for a non-service-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability, or 

(3) for any disability of a veteran 
who has a total disability permanent 
in nature resulting from a service-
connected disability; and 

(b) that a medical emergency existed of 
such nature that delay would have been 
hazardous to life or health; and 

(c) that no VA or Federal facilities were 
feasibly available and an attempt to use 
them beforehand, or obtain prior VA 
authorization for the services required, 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.  38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120.

The veteran claims payment for unauthorized private 
outpatient treatment for his skin condition during the period 
from August 1995 to May 1996.  During this period, a claim 
for service connection for the skin condition was pending, 
and service connection was ultimately granted, effective in 
August 1995.  The veteran timely filed his claim for payment 
of the unauthorized medical services.  38 C.F.R. 
§ 17.126(b)(2). 

The first requirement of the law concerning payment of 
unauthorized medical expenses is met, since the medical care 
was for the veteran's service-connected skin disorder.  
However, the other mandatory requirements for payment of 
unauthorized medical expenses are not satisfied.  

With regard to the requirement of a sufficient medical 
emergency, it is not shown that a medical emergency existed 
of such nature that delay would have been hazardous to the 
veteran's life or health.  There is nothing in the records 
submitted by the veteran to suggest that outpatient office 
visits and use of prescribed medication for the skin 
condition involved an emergent situation, and the VA 
physician who reviewed the claim found that an emergency 
situation was not present.  The emergency element of the law 
has not been met.

With regard to the element of VA facilities not being 
feasibly available, the veteran asserts that VA treatment was 
not available to him at the time he received the private 
unauthorized medical treatment as he was not service-
connected for the skin condition at the time (service 
connection was retroactively effective to cover the period in 
question).  However, as pointed out by the VAMC in the 
statement of the case, the veteran could have sought VA 
treatment during the time based on non-service-connected 
status (such VA treatment would have been free if he was 
unable to defray the cost (see 38 U.S.C.A. § 1710)), but he 
did not do so.  Unavailability of VA facilities has not been 
shown.

The weight of the evidence shows that not all of the 
mandatory criteria for payment of unauthorized medical 
expenses have been met.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule is 
inapplicable, and the claim for payment of unauthorized 
medical expenses from August 1995 to May 1996 must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Payment of unauthorized medical expenses incurred from August 
1995 to May 1996 is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

